Citation Nr: 1211318	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-01 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether reduction in the disability rating for moderate instability, residuals of right knee injury from 20 percent to noncompensable was proper, effective May 1, 2008.

2.  Entitlement to an increased rating for degenerative change of medial compartment of right knee associated with moderate instability, residuals of right knee injury, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1986 to December 1999.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2008, a statement of the case was issued in December 2008, and a substantive appeal was received in January 2009.  

The Veteran testified at a Board video conference hearing in July 2011 before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  The record was held open for 30 days until September 2, 2011 so that additional evidence could be submitted, but no further evidence was received.

The Board observes that, at one time, it appears that the Veteran was also seeking a rating in excess of 20 percent for his service-connected moderate instability, residuals of right knee injury.  However, at the Board hearing, the Veteran specifically testified that he was only seeking restoration of the 20 percent rating.   The Board views the Veteran's testimony in this regard as expressly limiting his appeal to restoration of a 20 percent disability rating.  Under these circumstances where there is a clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the Board is not required to consider entitlement to other ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  A February 2008 rating decision decreased the rating for the Veteran's service-connected moderate instability, residuals of right knee injury, from 20 percent to noncompensable, effective May 1, 2008.

2.  At the time of the February 2008 rating decision, the 20 percent rating for the Veteran's service-connected moderate instability, residuals of right knee injury, had been in effect for less than five years.

3.  The medical evidence of record at the time of the February 2008 rating decision failed to demonstrate a sustained improvement in the Veteran's service-connected disability.

4.  At the July 2011 Board video conference hearing, the Veteran testified that he no longer wished to pursue an appeal on the issue of entitlement to an increased rating for degenerative change of medial compartment of right knee associated with moderate instability, residuals of right knee injury.  


CONCLUSIONS OF LAW

1.  The reduction of a rating evaluation for moderate instability, residuals of right knee injury, from 20 percent to noncompensable was improper, and restoration of the 20 percent disability rating is warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, Part 4, including §§ 4.7, 4.85, Diagnostic Code 5257 (2011).

2.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to an increased rating for degenerative change of medial compartment of right knee associated with moderate instability, residuals of right knee injury, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Restoration of 20 Percent Disability Rating

This appeal arises out of the Veteran's disagreement with a decision to reduce the disability rating for his service-connected moderate instability, residuals of right knee injury, from 20 percent to noncompensable.  A claim stemming from a rating reduction action is a claim as to whether the reduction was proper, not whether the veteran is entitled to an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The veteran will be notified of the proposed reduction, that he has 60 days to present evidence showing why the reduction should not be implemented, and that he may request a hearing.  38 C.F.R. § 3.105(e).  In the instant case, the Board observes that the RO did comply with § 3.105(e) in that the Veteran was informed of the proposed action in a November 2007 rating decision and afforded the opportunity to present additional evidence within a 60-day period.  In an associated letter, he was also notified of his right to request a personal hearing.  

By way of background, a September 2003 rating decision granted a 20 percent rating for moderate instability of the right knee, effective June 30, 2003, under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  This code provides a 10 percent rating for slight recurrent subluxation or lateral instability of the knee; 20 percent rating for moderate recurrent subluxation or lateral instability of the knee; and a maximum 30 percent rating for severe recurrent subluxation and lateral instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A February 2006 rating decision continued the 20 percent disability rating based on a November 2005 VA fee-based examination, which showed that McMurray's test of the right knee was abnormal with moderate instability.      

The Veteran underwent right knee surgery at a private facility on June 8, 2007.  Subsequently, 10 days later, the Veteran filed a claim seeking a temporary total rating for a period of convalescence as well as an increased disability rating.  Importantly, a follow up June 2007 private treatment record showed that the Veteran was complaining of a lot of pain.  He was limping quite a lot and had tense effusion.  It was recommended that he stay on crutches until pain and limp free.  He was also going to get started on physical therapy and a cortisone shot was recommended due to pain.  A July 2007 physician's statement for a short term disability claim indicated that the Veteran could not perform prolonged walking or standing and it was undetermined when the Veteran could return to work.  He was afforded another VA fee-based examination in July 2007.  Importantly, it is unclear whether the claims file was reviewed in conjunction with the examination.  The Veteran reported weakness, stiffness, swelling, locking and fatigability at times.  However, he did not have giving way, lack of endurance or dislocation.  He did have constant pain, which impaired kneeling, walking and running.  It was noted that the Veteran had arthroscopic surgery one month prior, but that he believed he was worse off with more pain.  On examination, in pertinent part, the examiner found that anterior and posterior cruciate ligaments stability testing and medial and lateral collateral ligaments stability testing were within normal limits.  The medial and lateral meniscus test was also within normal limits.  The examiner diagnosed degenerative change of medial compartment of right knee associated with moderate instability.  In an addendum, in response to the RO's request for an explanation as to why the examiner still diagnosed moderate instability if ligament testing was normal, the examiner responded that he should have deleted the term instability from the original diagnosis.  

Based on this examination, in the November 2007 rating decision, the RO proposed to reduce the disability rating to noncompensable.  In that same decision, the RO assigned a temporary total rating for surgical treatment necessitating convalescence from the date of surgery until August 1, 2007.  In response, the Veteran submitted a statement expressing his disagreement with the proposed reduction.  

In February 2008, the RO reduced the Veteran's disability rating to noncompensable, effective May 1, 2008.  In his notice of disagreement and substantive appeal, the Veteran indicated that his rating should not have been decreased because he still had the same limitations as he did prior to surgery.  He still experienced pain and swelling and was unable to get around.  The only other pertinent medical evidence of record is an October 2010 VA fee-based examination which showed that the anterior and posterior cruciate ligaments stability testing of the right knee was abnormal with moderate instability.  Based on this examination, the RO granted a 20 percent rating for the Veteran's instability, effective the date of the examination.  

At the July 2011 Board hearing, the Veteran indicated that he experienced giving way, lack of endurance and severe pain.  He reported wearing a knee brace following the surgery and still wore it periodically for instability.  The Veteran asserted that the July 2007 VA examination was deficient to assess instability because it was performed during the Veteran's convalescence period when everything was still "nice and tight" from the operation.  

The criteria governing certain rating reductions for certain service connected disabilities is found in 38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) stated that this regulation applied to ratings that had been continued for long periods of time at the same level (five years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  In the present case, the 20 percent rating was in effect from June 30, 2003, just less than 5 years, and thus the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability evaluations do not apply; reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R.  § 3.344(c).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.  

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

Accordingly, here, the Board must determine whether the medical evidence of record as of February 2008 established that the Veteran's right knee disability improved so as to no longer approximate moderate instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

After a thorough review of the evidence, the Board finds that the record does not show that the Veteran's right knee instability improved so as to warrant a rating reduction under Diagnostic Code 5257.  Importantly, the rating reduction was based on a VA examination that was performed during the Veteran's period of convalescence following surgery.  In turn, arguably, this examination would not adequately reflect the Veteran's actual disability level after his period of convalescence.  Moreover, it is unclear whether the claims file was available for review at the July 2007 examination.  In other words, it appears that the examiner's opinion did not contemplate the complete medical history of the disability.  These deficiencies debatably make this examination inadequate for rating purposes and lacking in thoroughness, which could explain the difference from the previous November 2005 VA examination as well as the subsequent October 2010 VA examination, which both clearly found moderate instability.  Of note, the Veteran's right knee instability had been considered moderate for almost five years prior to the reduction, which is evidence of consistency in the severity of the disability prior to the reduction.  Significantly, the Veteran has consistently reported that his symptoms remained unchanged following the surgery and at times his pain was worse.  Further, any documented improvement did not clearly reflect improvement in the Veteran's ability to function under ordinary conditions of life and work.  The July 2007 examiner did still document that the effect on the Veteran's occupation and daily activity was still pain with walking.  Accordingly, the Board finds that based on the evidence at the time of the reduction, the Veteran's service-connected right knee instability still more nearly approximated moderate instability.  The evidence simply did not clearly show an actual change in the Veteran's condition.  Thus, the reduction of the Veteran's moderate instability, residuals of right knee injury, was improper and restoration of a 20 percent rating is warranted.    

Further, as discussed above, in his hearing testimony, the Veteran clearly indicated that he was only seeking restoration of the 20 percent disability rating for his right knee instability, and that if allowed, his appeal would be satisfied.  He further expressly stated that he was not seeking a rating in excess of 20 percent at this time.  The Board views the Veteran's hearing testimony in this regard as expressly limiting his appeal.  Under these circumstances where there is a clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the Board is not required to consider entitlement to other ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Accordingly, as the Board has restored the 20 percent disability rating for the Veteran's right knee instability, this appeal is considered a full grant of the benefits sought on appeal.  

Even though the Veteran has expressly limited his appeal, the Board observes that the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran testified that he was still employed full time.  Accordingly, there is no need for further analysis with respect to this matter.  

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

II.  Dismissal of Increased Rating Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran at the July 2011 Board video conference hearing withdrew his appeal as to the issue of entitlement to an increased rating for degenerative change of medial compartment of right knee associated with moderate instability, residuals of right knee injury.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed without prejudice.  


ORDER

Restoration of a 20 percent rating for moderate instability, residuals of right knee injury, from May 1, 2008, is granted.

The appeal as to the issue of entitlement to an increased rating for degenerative change of medial compartment of right knee associated with moderate instability, residuals of right knee injury is dismissed.



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


